IN THE SUPREME COURT OF THE STATE OF NEVADA


                 STEVEN SAMUEL BRAUNSTEIN,                             No. 69703
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA,                                             FILED
                                   Respondent.
                                                                                   MAY 2 3 2016
                                                                                  TRACE K LINDEMAN
                                                                               CLERy.,OF SUPREME COURT

                                                                                    DEPUTY CLERK
                                      ORDER DISMISSING APPEAL

                             This is a pro se appeal from a district court order denying a
                 motion for leave to file recusal of District Judge Michael Villani. Eighth
                 Judicial District Court, Clark County; David B. Barker, Judge.
                             Because no statute or court rule permits an appeal from the
                 aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                             ORDER this appeal DISMISSED.



                                                                        C.J.



                                           , J.
                 Hardesty                                  Pickering



                 cc:   Hon. David B. Barker, District Judge
                       Steven Samuel Braunstein
                       Attorney GenerallCarson City
                       Clark County District Attorney
                       Eighth District Court Clerk

SUPREME COURT
      OF
    NEVADA

(0) 1947A   ae
                                                                                          /(0-1(tiogj
                                                                                                         ;7,